IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

BRIAN KEITH CARSTEN,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-1723

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 5, 2017.

An appeal from the Circuit Court for Bay County.
James B. Fensom, Judge.

Andy Thomas, Public Defender, and Maria Ines Suber, Assistant Public Defender,
for Appellant.

Pamela Jo Bondi, Attorney General, and Sharon S. Traxler, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.